PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of January 13, 2011, the Court has determined that the Amended Final Judgment is not a final order as it reserves jurisdiction to expend additional judicial labor over the non-collateral issue of child support. See Hoffman v. O’Connor, 802 So.2d 1197 (Fla. 1st DCA 2002); Klein v. Klein, 551 So.2d 1235 (Fla. 3d DCA 1989). Accordingly, the appeal is hereby dismissed as premature. In light of the dismissal, the appellant’s Motion to Extend Time for Filing, filed on March 9, 2011, is denied as moot.
THOMAS, WETHERELL and ROWE, JJ., concur.